Citation Nr: 1442822	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  13-23 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back disability.  

2.  Entitlement to service connection for a low back disability.  

3.  Entitlement to service connection for a bilateral hearing loss disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The Veteran served on active duty from April 1961 to September 1963. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

This claim has been reviewed using the Virtual VA and VBMS paperless claims processing systems.  

The Board notes that in April 2014 the Veteran submitted additional evidence with a waiver of AOJ consideration in the first instance. 

The issues of entitlement to service connection for a low back disorder and bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A claim of entitlement to service connection for a back disability was last denied in an October 1967 rating decision.  The Veteran did not perfect an appeal to that issue or submit new and material evidence within the one year appeal period. 

2.  The evidence added to the record since the October 1967 decision with regards to the back disability is not cumulative or redundant of the evidence previously of record and does relate to an unestablished fact necessary to substantiate the claim.

CONCLUSION OF LAW

The October 1967 rating decision denying entitlement to service connection for a back disability is final.  New and material evidence to reopen the claim for service connection for a back disability has been received.  38 U.S.C.A. §§ 5103A, 5108, 7105 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.156 (a), 3.159 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issue decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in July 2012, VA advised the Veteran of the information and evidence needed to substantiate a claim.  The letter provided notice of what part of that evidence is to be provided by the claimant, and what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates. 

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records, VA examinations and identified private medical records.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the Veteran with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2) ; 38 C.F.R. § 3.159(d).  Accordingly, the Board will address the merits of the claim for reopening. 


New and Material 

Generally, a claim which has been denied in an unappealed rating decision may not thereafter be reopened and allowed. 38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

After reviewing all of the evidence of record available at the time of the October 1967 rating decision and in light of the evidence received since that decision to include the January 2014 medical statement by Dr. R asserting that he had no reason to doubt the Veteran's claim that his back problems started in service and continued since that time, the Board finds that the new evidence raises a reasonable possibility of substantiating the appellant's claim of entitlement to service connection for a back disability.  Accordingly, the claim is reopened.


ORDER

The application to reopen the claim of entitlement to service connection for a back disability is granted.  The appeal is allowed to this extent.


REMAND

The Veteran appeals the denial of service connection for bilateral hearing loss.  In relation to his claim, the Veteran was afforded a VA examination in August 2012.  The VA examiner opined that given the history of frequency specific results indicating normal hearing sensitivity bilaterally at the time of discharge, it is not likely that this Veteran's hearing loss is a result of noise exposure that he experienced during active military duty.  While the VA examiner acknowledged review of the Veteran's service treatment records to include the April 1961 entrance examination, February 1962 whispered examination and the September 1963 separation examination, there is no mention of the March 1962 examination which disclosed audiological findings suggests a left and right ear hearing loss disability.  This record was recently submitted by the Veteran, dated in 1962, which would have been during service.  The Board is mindful that prior to November 1967, audiometric test results were often reported in standards set forth by the American Standards Association (ASA).  It is not clear what standard was used on this record.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  Even when the ASA standards are converted to ISO-ANSI standards, the Board notes that the March 1962 audiological findings suggest hearing impairment.  These findings were not mentioned by the VA examiner and should be commented on and/or explained away on remand.  

Regarding the claim for service connection for a back disorder, as noted above, a private statement has been submitted that suggests a service etiology for a low back disability.  This opinion is at variance with the recent VA examination report.  The VA examiner will be asked to make an addendum to the prior opinion to complete the record.

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum opinion from a VA audiologist.  The examiner is to be provided access to the Veteran's electronic Virtual VA and VBMS files.  Following a review of all documents, the examiner is to opine whether it is at least as likely as not, i.e., is there a 50/50 chance that the Veteran's current hearing loss is related to service or an incident therein.  When rendering the opinion, the examiner must address the Veteran's contentions and the March 1962 audio examination findings.  The VA examiner should note that the Veteran is competent to report hearing loss, and the circumstances surrounding such.  The examiner must offer a fully reasoned rationale for all opinions offered.  If the VA examiner finds that an opinion cannot be rendered without additional examination, schedule the Veteran for an examination consistent with the directives above.  

2. The electronic files should be made available to the August 2012 VA examiner who examined the Veteran, or if unavailable a similar situated examiner for an addendum opinion.  The report from Dr. R., should be reviewed, and the examiner should indicate whether the findings therein cause any change in the previously offered opinion as to etiology of low back impairment.

3. After the developments requested have been completed, the AOJ should review the addendum reports to ensure that it is in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the AOJ must implement corrective procedures at once.

4.   Thereafter, the AOJ should readjudicate the claims.  If the claims remain denied, the AOJ must issue a supplemental statement of the case and afford the appellant and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


